 
 
I 
108th CONGRESS 2d Session 
H. R. 5171 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2004 
Mr. Pearce introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Help America Vote Act of 2002 to ensure the same requirements that apply to voters who register by mail also apply to voters who do not register in person with an officer or employee of a State or local government entity, and to provide for increased penalties for fraudulent registration in cases involving 10 or more violations. 
 
 
1.FindingsCongress makes the following findings: 
(1)The right to vote is a fundamental and incontrovertible right under the Constitution. 
(2)There is a need for Congress to encourage and enable every eligible American to vote by reaffirming that the right to vote is a fundamental right under the Constitution. 
(3)There is a need for Congress to encourage and enable every eligible American to vote by reaffirming that the United States is a democratic government of the people, by the people, and for the people in which every vote counts. 
(4)There is a need for Congress to encourage and enable every eligible American to vote by eliminating procedural obstacles to voting. 
(5)There is a need to counter discrimination in voting by removing barriers to the exercise of the constitutionally protected right to vote. 
(6)There is a need to ensure that voter registration processes fairly incorporate every eligible American seeking to exercise the right to vote. 
(7)Participation in the electoral process is a fundamental civic responsibility in which all eligible Americans should be encouraged to actively participate. 
(8)There is a need to ensure that every eligible American seeking to exercise the right to vote has access to the electoral process through a uniform system of voter registration that includes each voter’s personal registration with an appropriate State or local government election entity. 
(9)Congress has authority under section 4 of Article I of the Constitution of the United States, section 5 of the Fourteenth Amendment to the Constitution of the United States, and section 2 of the Fifteenth Amendment to the Constitution of the United States to enact legislation to address the equal protection violations that may be caused by unfair voting systems. 
(10)Congress has an obligation to ensure that the States and localities improve election administration and to ensure the integrity of full participation of all Americans in the democratic election process. 
(11)Congress has an obligation to ensure that the States and localities improve election administration and to ensure the integrity of full participation of all Americans in the democratic election process. 
2.Requirements for voters who Do Not Register in Person with an officer or employee of a State or local government entity 
(a)In general 
(1)Application of requirements to voters not registering in personSection 303(b)(1)(A) of the Help America Vote Act of 2002 (42 U.S.C. 15483(b)(1)(A)) is amended to read as follows: 
 
(A)the individual— 
(i)registered to vote in a jurisdiction by mail; or 
(ii)did not register to vote in a jurisdiction in person with an officer or employee of a State or local government entity; and. 
(2)Meaning of in personSection 303(b)(1) of such Act is amended by inserting at the end the following: 
For purposes of subparagraph (A)(ii), an individual shall not be considered to have registered in person if the registration is made by a person other than the person whose name appears on the voter registration form.. 
(b)Conforming amendmentThe heading for section 303(b) of such Act is amended by inserting and Who Do Not Register in Person after Mail. 
(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 303 of the Help America Vote Act of 2002. 
3.Increased penalties relating to fraudulent voter registration in cases involving 10 or more violations 
(a)False information in registering or votingSection 11(c) of the Voting Rights Act of 1965 (42 U.S.C. 1973i(c)) is amended by inserting at the end the following: In the case of any person who is found to have been in violation of this section with respect to 10 or more voter registrations, this section shall be applied by substituting $20,000 for $10,000 and by substituting ten years for five years with respect to each such violation.. 
(b)Penalty under National Voter Registration Act of 1993Section 12 of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–10) is amended by inserting at the end the following: In the case of any person who is found to have been in violation of paragraph (2)(A) with respect to 10 or more registration applications, such person shall be fined not less than $500,000 ($1,000,000 in the case of an organization) or shall be imprisoned not more than 10 years, or both, and any such fine shall be paid into the general fund of the Treasury as provided in the preceding sentence.. 
(c)Effective dateThe amendments made by this section shall apply to violations occurring after the date of the enactment of this Act. 
 
